      Case 4:18-cv-05089-RMP     ECF No. 36       filed 06/03/19   PageID.694 Page 1 of 33



1    Eric B. Eisinger, WSBA #34293
2
     Bret Uhrich, WSBA #45595
     Walker Heye Meehan & Eisinger, PLLC
3    1333 Columbia Park Trail, Ste 220
     Richland, WA 99352
4
     Telephone: (509) 735-4444
5    Attorneys for Plaintiff
6

7

8                          UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF WASHINGTON

10

11   R.W., individually and on behalf of his        Cause No. 4:18-cv-05089-RMP
     marital community,
12                                                  PLAINTIFF’S MOTION FOR
                                Plaintiff,          PARTIAL SUMMARY JUDGMENT
13                                                  TO ESTABLISH DEFENDANTS’
14   v.                                             LIABILITY UNDER 42 U.S.C § 1983,
                                                    THE AMERICANS WITH
15
     COLUMBIA BASIN COLLEGE, a                      DISABILITIES ACT, THE
     public institution of higher education,        REHABILITATION ACT AND THE
16
     RALPH REAGAN, in his official and              WASHINGTON LAWS AGAINST
17   individual capacities, LEE THORNTON,           DISCRIMINATION
18   in his official and individual capacities.
                                                    ORAL ARGUMENT
19                                Defendants.       August 29, 2019 – 10:00am

20                                                  Thomas S. Foley United States
21
                                                    Courthouse
                                                    920 W. Riverside Ave, Room 840
22                                                  Spokane, WA 99201
23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                          1333 Columbia Park Trail, Suite 220
                                                                           Richland, WA 99352
      SUMMARY JUDGMENT 1                                                      P (509) 735-4444
                                                                              F (509) 735-7140
      Case 4:18-cv-05089-RMP     ECF No. 36   filed 06/03/19   PageID.695 Page 2 of 33



1                              TABLE OF AUTHORITIES
2
     Cases                                                                      Page(s)
3    Bragdon v. Abbott, 524 U.S. 624 (1998)                                     29
4
     Burge ex rel. Burge v. Colton Sch. Dist. 53, 100 F. Supp. 3d 1057          18
     (D. Or. 2015)
5    Chappell v. Mandeville, 706 F.3d 1052 (9th Cir. 2013)                      21
     Coll. Republicans at San Francisco State Univ. v. Reed, 523 F.             18-20
6
     Supp. 2d 1005 (N.D. Cal. 2007)
7    Conant v. Walters, 309 F.3d 629 (9th Cir. 2002)                            17
     Dambrot v. Cent. Michigan Univ., 55 F.3d 1177 (6th Cir. 1995)              18
8
     Duvall v. Cty. of Kitsap, 260 F.3d 1124 (9th Cir. 2001)                    26
9    Elder v. Holloway, 510 U.S. 510 (1994)                                     22
     Gibson v. United States, 781 F.2d 1334 (9th Cir. 1986)                     16
10
     Griswold v. Connecticut, 381 U.S. 479 (1965)                               17
11   Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982)                             25
     Healy v. James, 408 U.S. 169 (1972)                                        17
12
     Hydrick v. Hunter, 669 F.3d 937 (9th Cir. 2012)                            21
13   Johnson v. Duffy, 588 F.2d 740 (9th Cir. 1978)                             16
     LaVine v. Blaine Sch. Dist., 257 F.3d 981 (9th Cir. 2001)                  22-24
14   Morales v. Fry, 873 F.3d 817 (9th Cir. 2017)                               21
15   Osolinski v. Kane, 92 F.3d 934 (9th Cir. 1996)                             21
     Pearson v. Callahan, 555 U.S. 223 (2009)                                   16
16   Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755 (9th Cir. 2006)           20
17
     Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175 (9th          16
     Cir. 2007)
18   R.W. v. Bd. of Regents of the Univ. Sys. of Georgia, 114 F. Supp. 3d       27-29
     1260, 1267 (N.D. Ga. 2015)
19
     Saucier v. Katz, 533 U.S. 194 (2001)                                       16
20   Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200 (3d Cir. 2001)           18
     Scott v. Cty. of San Bernardino, 903 F.3d 943 (9th Cir. 2018)              21
21
     Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503 (1969)          24
22   Trammel v. United States, 445 U.S. 40 (1980)                               17
     United States v. JP Morgan Chase Bank Account No. Ending 8215,             15
23
     835 F.3d 1159 (9th Cir. 2016)
24   Weinreich v. Los Angeles County Metropolitan Transp. Auth., 114            26
     F.3d 976 (9th Cir. 1997)
25   Zukle v. Regents of Univ. of California, 166 F.3d 1041 (9th Cir.           27
     1999)
      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 2                                                  P (509) 735-4444
                                                                          F (509) 735-7140
      Case 4:18-cv-05089-RMP   ECF No. 36   filed 06/03/19   PageID.696 Page 3 of 33



1    Statutes                                                                 Page(s)
2    29 U.S.C. § 734                                                          26
     29 U.S.C. § 794                                                          4-5
3    42 U.S.C. § 1983                                                         4-5;15-16
4
     42 U.S.C. § 12132                                                        4-5; 26
     RCW 49.60.215                                                            5
5    RCW 71.05.020(14)                                                        7
6
     Regulations                                                              Page(s)
     28 C.F.R. § 35.139(b)                                                    29
7    WAC § 132S-100-415                                                       11; 14
     WAC § 132S-100-205                                                       13
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                    1333 Columbia Park Trail, Suite 220
                                                                     Richland, WA 99352
      SUMMARY JUDGMENT 3                                                P (509) 735-4444
                                                                        F (509) 735-7140
      Case 4:18-cv-05089-RMP     ECF No. 36    filed 06/03/19   PageID.697 Page 4 of 33



1          COMES NOW Plaintiff R.W., by and through his attorneys of record, and
2
     moves the Court for an order granting summary judgment establishing liability of
3
     defendants for the claim brought under 42 U.S.C. § 1983 and establishing liability
4

5    for the claims brought under 42 U.S.C. § 12132 and 29 U.S.C. § 794. This motion
6
     is brought pursuant to Fed R. Civ. P. 56 and is supported by the Declaration of Eric
7
     B. Eisinger and the file and records contained herein.
8

9
                        I.    SUMMARY OF THE ARGUMENT

10         After suffering several sleepless nights in February of 2017, R.W. made an
11
     appointment with his primary care physician to receive treatment for insomnia and
12
     epileptic seizures that had worsened due to recent stress.                 While at the
13

14   appointment, R.W. informed his physician that he was experiencing thoughts of

15   physically harming his teachers. R.W. did the responsible thing by informing his
16
     physician of these thoughts. R.W. took no actions on these thoughts and did not
17
     disclose these thoughts to anyone other than his medical providers; R.W.’s
18

19   physician did the responsible thing and referred his patient to Crisis Response

20   where R.W. accepted voluntary evaluation and treatment.                Crisis Response
21
     informed the Pasco Police who in-turn informed Columbia Basin College (CBC).
22
     Crisis Response quickly concluded that R.W. was not a threat to others.
23

24         Based on these communications to health care providers, CBC indefinitely
25
     trespassed R.W. from campus and found R.W. to be in violation of the Student

      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 4                                                   P (509) 735-4444
                                                                           F (509) 735-7140
      Case 4:18-cv-05089-RMP     ECF No. 36   filed 06/03/19   PageID.698 Page 5 of 33



1    Code of Conduct for engaging in abusive conduct. It is undisputed that CBC
2
     sanctioned R.W. for seeking treatment from mental health professionals. The
3
     sanctions imposed by CBC violated R.W.’s right to free speech under the First
4

5    Amendment.      Further, CBC intentionally violated his rights as a disabled
6
     individual under the Americans with Disabilities Act (ADA), the Rehabilitation
7
     Act (RHA), and the Washington Laws Against Discrimination (WLAD). As a
8

9
     result, the Court should grant this motion for summary judgment establishing

10   liability on the claim brought pursuant to 42 U.S.C. § 1983 as well as the claims
11
     brought under 42 U.S.C. § 12132, 29 U.S.C. § 794 and RCW 49.60.215.
12
                                       II.    FACTS
13

14         R.W. was a student enrolled at the nursing program at CBC. In the Winter

15   Quarter of 2017, R.W. was a student in good standing at CBC who had
16
     accumulated 177 credit hours towards a degree in nursing, with only 24 credit
17
     hours needed to achieve his degree. Eisinger Decl. at Exhibit AH, ECF No. 37-34,
18

19   pgs. 5-6; Eisinger Decl. at Exhibit D, ECF No. 37-4, pg. 4. During his enrollment,

20   R.W. was a disabled person suffering from chronic back pain, epilepsy, insomnia,
21
     anxiety and depression. CBC knew R.W. was disabled and provided R.W. with
22
     services through the Student Resources Center. Eisinger Decl. at Exhibit X, ECF
23

24   No. 37-24, pgs. 2; 5; Eisinger Decl. at Exhibit W, ECF No. 37-23, pg. 1.
25



      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 5                                                  P (509) 735-4444
                                                                          F (509) 735-7140
      Case 4:18-cv-05089-RMP         ECF No. 36   filed 06/03/19   PageID.699 Page 6 of 33



1          In February of 2017, R.W. saw an increase in the frequency of his epileptic
2
     seizures which he attributed to stress. Eisinger Decl. at Exhibit X, ECF No. 37-24,
3
     pg. 5; Eisinger Decl. at Exhibit L, ECF No. 37-12, pg. 1. These symptoms led to
4

5    R.W. experiencing trouble sleeping and insomnia. Id. On February 28, 2017,
6
     R.W. contacted his primary care physician Dr. Michael Cabasug because R.W. was
7
     having trouble with insomnia and was having violent thoughts regarding his
8

9
     instructors at CBC. Eisinger Decl. at Exhibit L, ECF No. 37-12, pg. 1; Eisinger

10   Decl. at Exhibit V, ECF No. 37-22, pg. 10.               R.W. was scheduled for an
11
     appointment on March 6, 2017. Eisinger Decl. at Exhibit V, ECF No. 37-24, pg. 5.
12
     From February 28, 2017 to March 6, 2017, R.W. attended classes at CBC with no
13

14   issues and did not mention these thoughts to anyone at CBC or elsewhere.

15   Eisinger Decl. at Exhibit L, ECF No. 37-12, pg. 1; Eisinger Decl. at Exhibit H,
16
     ECF No. 37-8 (hereafter “Reagan Dep.”), Reagan Dep. 39:3 to 39:14; Reagan
17
     Dep. 156:7 to 156:16; Eisinger Decl. at Exhibit Y, ECF No. 37-25, pg. 1; Eisinger
18

19   Decl. at Exhibit Z, ECF No. 37-26, pg. 3. Before meeting with Dr. Cabasug, on

20   the morning of March 6, R.W. met with his instructor Kim Tucker who described
21
     their interaction as follows:
22

23

24

25   Eisinger Decl. at Exhibit Z, ECF No. 37-26, pg. 3.


      PLAINTIFF’S MOTION FOR PARTIAL                          1333 Columbia Park Trail, Suite 220
                                                                           Richland, WA 99352
      SUMMARY JUDGMENT 6                                                      P (509) 735-4444
                                                                              F (509) 735-7140
      Case 4:18-cv-05089-RMP    ECF No. 36    filed 06/03/19   PageID.700 Page 7 of 33



1          R.W. met with Dr. Cabasug on March 6, 2017 and informed his physician of
2
     his thoughts about hurting his instructors. Eisinger Decl. at Exhibit L, ECF No.
3
     37-12, pg. 1; Eisinger Decl. at Exhibit X, ECF No. 37-24, pg. 5. Dr. Cabasug
4

5    recommended a change in R.W.’s drug dosage and spoke with R.W. regarding
6
     techniques for managing stress. Id. Out of abundance of caution, Dr. Cabasug
7
     referred R.W. to Lourdes, the Designated Crisis Responder for Benton and
8

9
     Franklin Counties, for evaluation. See RCW 71.05.020(14); Eisinger Decl., ECF

10   No. 37-24, pg. 5. While at Dr. Cabasug’s office, R.W. met with a representative of
11
     Lourdes and thereafter voluntarily admitted himself to Lourdes Transition Center
12
     for inpatient mental health treatment. Id; Eisinger Decl. at Exhibit AA, ECF No.
13

14   37-27, pgs. 3-4.

15         Unbeknownst to R.W., Lourdes contacted the Richland and Pasco Police
16
     Departments regarding R.W.’s violent thoughts about his instructors at CBC.
17
     Eisinger Decl. at Exhibit J, ECF No. 37-10, pgs. 2; 5-7. On March 7, 2017, the
18

19   Police Departments contacted CBC and informed them of the report. Id. This

20   information was sent from Mike Hahn to security supervisor Levi Glatt and in-turn
21
     to Ralph Reagan, the Assistant Dean for Student Conduct and Activities. Eisinger
22
     Decl., ECF No. 37-10, pgs. 9-12; Reagan Dep. 23:20 to 24:12.                               The
23

24   communication viewed by Mr. Reagan stated as follows:
25



      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 7                                                  P (509) 735-4444
                                                                          F (509) 735-7140
         Case 4:18-cv-05089-RMP   ECF No. 36   filed 06/03/19   PageID.701 Page 8 of 33



1            Levi,
2
             At approximately 0800 hours 3/7/17, I was contacted by Ofc. K.
             Erickson of PPD with the following information.
3            PPD was contacted earlier today by Crisis Response about CBC
             student [R.W.]. [R.W.] admitted to having homicidal ideations
4
             toward staff at CBC, talking about lighting offices on fire and
5            attacking people with saws. The instructors specifically mentioned
             are Kim [T]ucker Valerie Topham and Alma Martinez.
6
             [R.W.] is currently at Carondelet getting help and may not be an
7            immediate threat.1

8    Id. That same day, Reagan issued a letter to R.W. that he was trespassed from
9
     campus on the basis that R.W.’s communications to medical professionals
10
     constituted “Abusive Conduct” under the CBC Student Code of Conduct. Eisinger
11

12   Decl.at Exhibit I, ECF No. 37-9, pg. 1. Reagan was aware that R.W. was receiving
13   services from the Student Resource Center before issuing the trespass and was
14
     aware R.W. was a student with a disability. Eisinger Decl. at Exhibit W, ECF No.
15

16
     37-23, pg. 1.

17           At the same time, R.W.’s instructors began falsifying reasons for R.W.’s
18
     dismissal from the nursing program. Instructor Valerie Topham, who had a self-
19
     described “complete meltdown,” generated academic progress alerts stating that
20

21
     R.W. was showing a lack of effort, lack of progression/critical thinking and low

22

23
     1
         “Carondelet” is a commonly known way to describe Crisis Response in the Tri-
24
     Cities as Lourdes Counseling Center is located at 1175 Carondelet Drive in
25
     Richland, Washington.
         PLAINTIFF’S MOTION FOR PARTIAL                    1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
         SUMMARY JUDGMENT 8                                                P (509) 735-4444
                                                                           F (509) 735-7140
      Case 4:18-cv-05089-RMP    ECF No. 36   filed 06/03/19   PageID.702 Page 9 of 33



1    examination scores even though R.W. was passing her classes. Eisinger Decl. at
2
     Exhibit E, ECF No. 37-5, pgs. 1-2; Eisinger Decl. at Exhibit C, ECF No. 37-3
3
     (hereafter “Cooke Dep.”), 85:13 to 85:16; 86:2 to 86:3. The day after the interim
4

5    trespass, Kim Tucker filled out a “Nursing Student Discontinuation Form” stating
6
     R.W. was discontinuing the program based on “incomplete winter quarter
7
     trespassed from campus.”
8

9

10

11

12

13

14
     Eisinger Decl. at Exhibit F, ECF No. 37-6, pg. 1. The same day, Ms. Tucker
15

16   drafted a (ultimately unsent) letter stating R.W. was dismissed effective
17   immediately based on his breach of “professionalism standards as a nursing
18
     student,” citing R.W.’s communications with his medical providers.
19

20

21

22

23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                     1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      SUMMARY JUDGMENT 9                                                 P (509) 735-4444
                                                                         F (509) 735-7140
     Case 4:18-cv-05089-RMP    ECF No. 36    filed 06/03/19   PageID.703 Page 10 of 33



1

2

3

4

5

6

7

8

9

10

11

12

13
     Eisinger Decl. at Exhibit AE, ECF No. 37-31, pg. 1; Eisinger Decl. at Exhibit AB,
14
     ECF No. 37-29, pg. 1. Mr. Reagan initially approved of this course of action.
15

16   Eisinger Decl. at Exhibit AD, ECF No. 37-30, pg. 1. At a CBC nursing faculty

17   meeting on March 13, 2017, the staff was told R.W. “has been trespassed from
18
     CBC and will not return to the Nursing program.”
19

20

21

22

23   Eisinger Decl. at Exhibit AF, ECF No. 37-32, pg. 1. On March 10, 2017, R.W.

24   sent Reagan an e-mail asking for the interim trespass to be lifted so that R.W.
25
     could resume classes.

      PLAINTIFF’S MOTION FOR PARTIAL                     1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      SUMMARY JUDGMENT 10                                                P (509) 735-4444
                                                                         F (509) 735-7140
     Case 4:18-cv-05089-RMP    ECF No. 36    filed 06/03/19   PageID.704 Page 11 of 33



1

2

3

4

5

6

7

8

9

10

11

12

13   Eisinger Decl. at Exhibit L, ECF No. 37-12, pg. 1. On March 14, 2017, the
14
     Student Appeal Board affirmed the interim trespass. Eisinger Decl. at Exhibit M,
15

16
     ECF No. 37-13, pg. 1. On March 22, 2017, R.W. sought additional review of the

17   interim trespass. Eisinger Decl. at Exhibit M, ECF No. 37-14, pgs. 1-2. On April
18
     19, 2017, CBC interim president Lee Thornton modified the trespass to exclude the
19
     Pasco CBC campus. Eisinger Decl. at Exhibit N, ECF No. 37-15, pg. 1. However,
20

21
     as the nursing classes take place at CBC’s Richland campus, R.W. remained

22   unable to attend his courses. Reagan Dep. 59:11 to 59:15. As the president,
23
     Thornton had final authority in regard to violations of the Student Code of
24
     Conduct. WAC § 132S-100-415(5)(c)(iii).
25



      PLAINTIFF’S MOTION FOR PARTIAL                     1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      SUMMARY JUDGMENT 11                                                P (509) 735-4444
                                                                         F (509) 735-7140
     Case 4:18-cv-05089-RMP     ECF No. 36    filed 06/03/19   PageID.705 Page 12 of 33



1          In conjunction with the interim trespass proceedings, Reagan began
2
     investigating the purported violation of the Student Code of Conduct. Eisinger
3
     Decl. at Exhibit K, ECF No. 37-11, pg. 1. On March 22, 2017, Reagan met with
4

5    R.W. and counsel for R.W. regarding the alleged violation. Eisinger Decl. at
6
     Exhibit V, ECF No. 37-22, pg. 7; Reagan Dep. 148:1 to 148:7. As part of this
7
     meeting, Reagan requested full access to R.W.’s private medical records which
8

9
     were provided. Id. Reagan reviewed the medical records thoroughly, noting that

10   the health care providers had determined that R.W. was not a threat to others
11
     before he was released from voluntary treatment and that he was continuing with
12
     outpatient mental health treatment. Eisinger Decl. at Exhibit U, ECF No. 37-21,
13

14   pgs. 1-4; Reagan Dep. 115:21 to 115:22. Dr. Cabasug further wrote a letter

15   assuring CBC that R.W. “[n]ever has shown any aggressive behavior or language”
16
     in the years Dr. Cabasug had acted as R.W.’s primary care physician. Eisinger
17
     Decl. at Exhibit AF, ECF No. 37-32, pg. 1. After concluding his review, Reagan
18

19   explicitly attributed R.W.’s thoughts and violent ideations to R.W.’s disability as

20   set forth in an April 17, 2017 e-mail to Patricia Campbell, the Vice President of
21
     Student Services:
22

23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 12                                                 P (509) 735-4444
                                                                          F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36     filed 06/03/19   PageID.706 Page 13 of 33



1    Eisinger Decl. at Exhibit AI, ECF No. 37-35, pg. 1.            Reagan confirmed this
2
     attribution in his deposition testimony:
3
           Q: So in part, you attributed his ideations to depression and insomnia.
4
           Do I understand that from you?
5
           Reagan: I mean, I guess yes. But I -- not like I'm diagnosing him. I
6
           just -- based on what I read through, what he's going through, and
7          everything and what had led to it, stress and lack of sleep and things --
           you know, those kind of things, obviously.
8

9
           Q: Those attributed to his ideations?

10         Reagan: Factor into it, yeah.
11
     Reagan Dep. 175:5 to 175:14. Shortly thereafter on April 20, 2017, Reagan issued
12
     a finding R.W. responsible for violating CBC’s policy on Abusive Conduct:
13

14         WAC 132S-100-205 Abusive conduct.
           Physical and/or verbal abuse, threats, intimidation, harassment, online
15         harassment, coercion, bullying, cyberbullying, retaliation, stalking,
16
           cyberstalking, and/or other conduct which threatens or endangers the
           health or safety of any person or which has the purpose or effect of
17         creating a hostile or intimidating environment.
18
     Eisinger Decl. at Exhibit P, ECF No. 37-16, pgs. 1-2. In making this finding,
19
     Reagan explained the violation as follows:
20

21
           As per our conversation at the meeting, you explained that you had
           homicidal thoughts due to stress and lack of sleep with the possibility
22         of medication being a factor. When you had homicidal thoughts you
           immediately contacted your primary care doctor because you were
23
           concerned. Your doctor recommended that you go to Crisis Response
24         and you were voluntarily admitted to Lourdes. I understand that the
           result of your behavior was not to create a hostile or intimidating
25
           environment, but it had the same effect. Therefore you are found
           responsible for violating our policy on Abusive Conduct.
      PLAINTIFF’S MOTION FOR PARTIAL                        1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
      SUMMARY JUDGMENT 13                                                   P (509) 735-4444
                                                                            F (509) 735-7140
     Case 4:18-cv-05089-RMP       ECF No. 36     filed 06/03/19   PageID.707 Page 14 of 33



1

2
     Id. Reagan identified the “conduct” at issue as the thoughts in R.W.’s mind.

3    Reagan Dep. 156:7 to 156:12.
4
           On May 4, 2017, R.W. appealed to the Student Appeal Board requesting
5
     review of the finding of misconduct. Eisinger Decl. at Exhibit Q, ECF No. 37-17,
6

7    pgs. 1-3. On May 24, 2017, the Student Appeal Board affirmed the finding of

8    misconduct. Eisinger Decl. at Exhibit R, ECF No. 37-18, pg. 1. On June 7, 2017,
9
     R.W. appealed to the President of CBC regarding the finding. Eisinger Decl. at
10
     Exhibit S, ECF No. 37-19, pgs. 1-3. On June 12, 2017, Thornton as the final
11

12   decisionmaker upheld the finding of misconduct and the sanctions therein. Eisinger
13   Decl. at Exhibit T, ECF No. 37-20, pgs. 1-4; WAC § 132S-100-415(5)(c)(iii).
14
                                     III.   ARGUMENT
15

16
           The Court should grant R.W.’s motion for partial summary judgment

17   establishing liability against CBC under the ADA, RHA and WLAD based on
18
     CBC’s intentional discrimination against R.W. on the basis of his disability.
19
     Further, the Court should conclude that Reagan and Thornton violated R.W.’s First
20

21
     Amendment rights under 42 U.S.C. § 1983 and that these rights were clearly

22   established at the time of the violation.
23
           No matter how CBC ultimately tries to characterize the facts, at the end of
24
     the day, it is undisputed that CBC sanctioned R.W. based on speech he made
25

     privately to his doctor while seeking medical treatment. The CBC decisionmakers
      PLAINTIFF’S MOTION FOR PARTIAL                         1333 Columbia Park Trail, Suite 220
                                                                          Richland, WA 99352
      SUMMARY JUDGMENT 14                                                    P (509) 735-4444
                                                                             F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.708 Page 15 of 33



1    who found R.W. guilty of misconduct and levied discipline (“Sanctions”) against
2
     R.W. explicitly attributed the “abusive conduct” to R.W.’s disabilities.               Even
3
     before considering the actions of CBC faculty to falsify reasons for R.W.’s
4

5    expulsion, these undisputed facts alone are dispositive.        A State actor cannot
6
     sanction a person under a student code of conduct by categorizing protected speech
7
     as “abusive conduct.” Furthermore, a public accommodation, including a public
8

9
     college, cannot discipline an otherwise qualified student they know is disabled for

10   seeking treatment for his disability. As a result, the Court should grant this motion
11
     for partial summary judgment establishing liability in this action.
12
           A.     Summary Judgment Standard.
13

14         Summary judgment is appropriate when, viewing the evidence in the light

15   most favorable to the nonmoving party, there is no genuine dispute as to any
16
     material fact. See, e.g., United States v. JP Morgan Chase Bank Account No.
17
     Ending 8215, 835 F.3d 1159, 1162 (9th Cir. 2016) (internal quotation marks
18

19   omitted).

20         B.     The Court Should Grant R.W.’s Motion For Partial
21
                  Summary Judgment Because CBC, Reagan and Thornton
                  Violated R.W.’s First Amendment Rights Under 42 U.S.C §
22                1983.
23
           The Court should grant R.W.’s motion for partial summary judgment
24
     because CBC violated R.W.’s rights under the First Amendment by finding R.W.
25

     guilty of “abusive conduct” for seeking treatment from his doctor for violent
      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 15                                                  P (509) 735-4444
                                                                           F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.709 Page 16 of 33



1    ideations he was experiencing. To establish liability under 42 U.S.C. § 1983, R.W.
2
     must establish that “(1) the defendants acting under color of state law (2) deprived
3
     plaintiffs of rights secured by the Constitution or federal statutes.” Gibson v.
4

5    United States, 781 F.2d 1334, 1338 (9th Cir. 1986). A person deprives another of a
6
     constitutional right, “within the meaning of § 1983, ‘if he does an affirmative act,
7
     participates in another’s affirmative act, or omits to perform an act which he is
8

9
     legally required to do that causes the deprivation of which complaint is made.’”

10   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007)
11
     (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). Additionally, to
12
     establish liability for monetary damages, R.W. must establish that his
13

14   constitutional rights were clearly established at the time of the violation. Saucier v.

15   Katz, 533 U.S. 194, 201 (2001) receded from on other grounds, Pearson v.
16
     Callahan, 555 U.S. 223 (2009).
17
                  1.     CBC, Reagan And Thornton Violated R.W.’s First
18
                         Amendment Rights.
19
           The Court should grant R.W. summary judgment because even in the light
20

21
     most favorable to the Defendants, CBC’s sanctioning of R.W. under the Student

22   Code of Conduct is a brazen violation of the First Amendment. In categorizing
23
     R.W.’s speech to medical professionals as “abusive conduct,” CBC as a State actor
24
     has infringed not only on the First Amendment rights of R.W. within the doctor-
25



      PLAINTIFF’S MOTION FOR PARTIAL                        1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
      SUMMARY JUDGMENT 16                                                   P (509) 735-4444
                                                                            F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.710 Page 17 of 33



1    patient relationship but has also sanctioned R.W. based on pure speech that does
2
     not fall within any recognized exception to the First Amendment.
3
           In the context of seeking medical advice, “the State may not, consistently
4

5    with the spirit of the First Amendment, contract the spectrum of available
6
     knowledge.” Griswold v. Connecticut, 381 U.S. 479, 482 (1965). Our courts have
7
     long recognized “the core First Amendment values of the doctor-patient
8

9
     relationship.” Conant v. Walters, 309 F.3d 629, 637 (9th Cir. 2002). The doctor-

10   patient privilege reflects “the imperative need for confidence and trust” inherent in
11
     the doctor-patient relationship and recognizes that “a physician must know all that
12
     a patient can articulate in order to identify and to treat disease; barriers to full
13

14   disclosure would impair diagnosis and treatment.” Id. (quoting Trammel v. United

15   States, 445 U.S. 40, 51 (1980)).
16
           “[T]he precedents of [the Supreme Court] leave no room for the view that,
17
     because of the acknowledged need for order, First Amendment protections should
18

19   apply with less force on college campuses than in the community at large.” Healy

20   v. James, 408 U.S. 169, 180 (1972). There are no special exceptions to the First
21
     Amendment for college campuses and such cases merely require “the application
22
     of well-established First Amendment principles” and are “governed by existing
23

24   precedent.” Id. at 170.
25



      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 17                                                  P (509) 735-4444
                                                                           F (509) 735-7140
     Case 4:18-cv-05089-RMP     ECF No. 36   filed 06/03/19   PageID.711 Page 18 of 33



1           Both on-campus or off-campus, “[t]here is no categorical ‘harassment
2
     exception’ to the First Amendment's free speech clause.” Saxe v. State Coll. Area
3
     Sch. Dist., 240 F.3d 200, 204 (3d Cir. 2001) (concluding that the school’s Anti-
4

5    Harassment Policy and definition of harassment was facially overbroad); Dambrot
6
     v. Cent. Michigan Univ., 55 F.3d 1177, 1182 (6th Cir. 1995) (policy prohibiting
7
     “any intentional, unintentional, physical, verbal, or nonverbal behavior that
8

9
     subjects an individual to an intimidating, hostile or offensive educational,

10   employment or living environment” based on race was facially unconstitutional);
11
     see also Burge ex rel. Burge v. Colton Sch. Dist. 53, 100 F. Supp. 3d 1057 (D. Or.
12
     2015) (school district violated student’s First Amendment rights by punishing him
13

14   for saying online that his teacher “needs to be shot”; and the teacher becoming

15   “scared,” “nervous,” and “upset” did not justify punishment or make the speech a
16
     true treat).
17
            In College Republicans at San Francisco State University v. Reed, a student
18

19   group held an anti-terrorism rally where demonstrators stomped on paper-versions

20   of flags for Hamas, Palestinian Liberation Organization and Hezbollah. 523 F.
21
     Supp. 2d 1005, 1007 (N.D. Cal. 2007). A student made a formal complaint to the
22
     University alleging the actions violated the student code of conduct. Id. at 1008.
23

24   The University formally notified the group that it was under investigation for
25
     violating the student code requiring students “to be civil to one another and to

      PLAINTIFF’S MOTION FOR PARTIAL                     1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      SUMMARY JUDGMENT 18                                                P (509) 735-4444
                                                                         F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.712 Page 19 of 33



1    others in the campus community, and contribute positively to student and
2
     university life.”   Id. at 1009.    The University initiated formal disciplinary
3
     procedures and the matter went to hearing. Id. at 1010. The Student Organization
4

5    Panel conducted a formal hearing and, after taking testimony and additional
6
     evidentiary submissions, found the College Republicans had not violated the code
7
     of conduct. Id. Nonetheless, the group brought an action against the University
8

9
     alleging the provisions of the code of conduct requiring (1) civility (2) prohibiting

10   conduct that is “inconsistent with SF State goals, principles and policies”; and
11
     prohibiting “intimidation” and “harassment” violated the First Amendment. See
12
     id. at 1024-25.
13

14         The Court began by noting that only well-defined and narrowly limited

15   classes of speech fall outside the First Amendment:
16
           These include the lewd and obscene, the profane, the libelous, and
17         fighting words. Speech or expressive conduct that is directed to
           inciting or producing imminent lawless action and that is likely to
18
           incite or produce such action,” also is subject to regulation. In
19         addition, the Constitution permits government to proscribe “true
           threats.” True threats' encompass those statements where the speaker
20         means to communicate a serious expression of an intent to commit an
21
           act of unlawful violence to a particular individual or group of
           individuals. Thus, a law that regulated or proscribed only one of these
22         categories of speech or expressive activity would not run afoul of the
           First Amendment. At least some of the prohibitions of the Student
23
           Code of Conduct and the Student Organization Handbook that
24         plaintiffs challenge here, however, reach well beyond any of these
           narrow categories.
25



      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 19                                                  P (509) 735-4444
                                                                           F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.713 Page 20 of 33



1    Id. at 1012 (internal citations and quotations omitted). The court concluded that
2
     the code sections mandating civility and acting in accordance with the University’s
3
     values did not fall within any exception to the First Amendment. Id. at 1021;
4

5    1024. In declining to enjoin the prohibitions on harassment and intimidation, the
6
     court emphasized that harassment and intimidation standing alone was insufficient
7
     to constitute a violation of the code of conduct. Id. at 1022. Instead, the harassing
8

9
     or intimidating conduct would have to threaten or endanger the health or safety of

10   any person. Id. at 1023.
11
           As applied to the case at hand, the undisputed evidence shows that CBC,
12
     Reagan and Thornton violated R.W.’s rights under the First Amendment by
13

14   sanctioning R.W. for disclosures made to his doctor. As the case law establishes, a

15   student can only be sanctioned for conduct which falls within the narrow
16
     exceptions to the First Amendment.       Further, such a code can only apply to
17
     conduct that is harassing or abusive, not speech. See Pinard v. Clatskanie Sch.
18

19   Dist. 6J, 467 F.3d 755, 764 (9th Cir. 2006) (“pure speech” is distinct from conduct,

20   even expressive conduct). Here, it is undisputed that R.W. did not engage in any
21
     conduct whatsoever. The only facts that Reagan identified as violating the Student
22
     Code of Conduct was: “When you had homicidal thoughts you immediately
23

24   contacted your primary care doctor because you were concerned.” Unperturbed by
25
     the lack of conduct, Reagan “found [R.W.] responsible for violating our policy on

      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 20                                                  P (509) 735-4444
                                                                           F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36     filed 06/03/19   PageID.714 Page 21 of 33



1    Abusive Conduct.” This finding and the accompanying sanctions were thereafter
2
     affirmed by CBC’s president Thornton and remain in place to date. These findings
3
     and the accompanying sanctions violate R.W.’s rights under the First Amendment.
4

5    As a result, the Court should grant this motion for partial summary judgment.
6
                  2.     No Qualified Immunity.
7
           The Court should conclude that R.W.’s rights under the First Amendment
8

9
     were clearly established at the time of the violation, rendering Reagan and

10   Thornton illegible for qualified immunity. “[T]he ‘clearly established’ inquiry is a
11
     question of law that only a judge can decide.” Morales v. Fry, 873 F.3d 817, 821
12
     (9th Cir. 2017). To conclude that the right is clearly established, the court need not
13

14   identify an identical prior action. Scott v. Cty. of San Bernardino, 903 F.3d 943,

15   951 (9th Cir. 2018) (explaining that although the constitutional right must be
16
     clearly established, there need not be a case dealing with the particular facts to find
17
     the officer’s conduct unreasonable). Qualified immunity is only an immunity from
18

19   suit for damages, it is not an immunity from suit for declaratory or injunctive

20   relief. See Hydrick v. Hunter, 669 F.3d 937, 940–41 (9th Cir. 2012).
21
           To determine if a right is clearly established, the court should first “‘look to
22
     … binding precedent.’” Chappell v. Mandeville, 706 F.3d 1052, 1056 (9th Cir.
23

24   2013) (quoting Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir. 1996)). Absent
25
     binding precedent, the court should consider all relevant precedents, including

      PLAINTIFF’S MOTION FOR PARTIAL                        1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
      SUMMARY JUDGMENT 21                                                   P (509) 735-4444
                                                                            F (509) 735-7140
     Case 4:18-cv-05089-RMP     ECF No. 36    filed 06/03/19   PageID.715 Page 22 of 33



1    decisions from the Supreme Court, all federal circuits, federal district courts, and
2
     state courts; in addition, the court should consider the likelihood that the Supreme
3
     Court or the Ninth Circuit would decide the issue in favor of the person asserting
4

5    the right. See Elder v. Holloway, 510 U.S. 510, 512; 516 (1994).
6
            In LaVine v. Blaine School District, high school student James LaVine asked
7
     his English teacher to critique a poem he wrote which alluded to school shootings.
8

9
     257 F.3d 981, 983-84 (9th Cir. 2001). LaVine submitted the poem on Friday,

10   October 2, 1998. Id. at 984. The teacher, who read the poem and was concerned
11
     by its content, brought the poem to the school’s counselor/psychologist. Id. at 984.
12
     The counselor had counseled LaVine regarding previous suicidal thoughts and had
13

14   recently met with LaVine regarding a no-contact order between LaVine and his

15   father. Id. The school had also recently been informed that LaVine had broken up
16
     with his girlfriend and the girl’s mother had called the school complaining that
17
     LaVine was stalking her daughter. Id. Over the weekend, the teacher, counselor
18

19   and vice principal met and tried to determine what course of action to take. Id. at

20   985.   The vice principal contacted the police department for guidance which
21
     suggested they contact crisis response. Id. The police contacted LaVine who told
22
     the officers he was not a threat and declined to submit to voluntary psychological
23

24   examination. Id. At 8:00am on October 5, the school issued an emergency
25
     expulsion under Washington Administrative Code § 180-40-295 which allowed for

      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 22                                                 P (509) 735-4444
                                                                          F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.716 Page 23 of 33



1    expulsion if the “student’s presence poses an immediate and continuing danger to
2
     the student, other students, or school personnel…” Id. at 986, n. 3. After meeting
3
     with a psychiatrist, LaVine was allowed to return to the school seventeen days
4

5    later. Id. at 986.
6
            Even though LaVine was allowed to return to school, he continued to appeal
7
     the expulsion because there was concern it would prevent him entering the
8

9
     military. Id. Months later, the school board affirmed the expulsion but agreed to

10   re-write the expulsion letter to make it clear that LaVine was expelled for safety
11
     reasons and not disciplinary reasons. Id. Thereafter, LaVine brought an action
12
     against the school for violation of his rights by expelling him and maintaining “any
13

14   letters in [LaVine's] file regarding his expulsion.” LaVine and the school district

15   each moved for partial summary judgment on the First Amendment claim. Id. The
16
     trial court denied the school’s motion and granted LaVine’s motion and entered an
17
     “injunction preventing the school district from placing or maintaining any negative
18

19   documentation in James LaVine's school file.” Id. at 987. The school district

20   appealed. Id.
21
            On appeal, the Ninth Circuit affirmed in part and reversed in part. Id. At the
22
     outset, the court recognized that “[a]lthough schools are being asked to do more to
23

24   prevent violence, the Constitution sets limits as to how far they can go.” Id. While
25
     recognizing that schools are afforded substantial deference in the administration of

      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 23                                                  P (509) 735-4444
                                                                           F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36   filed 06/03/19   PageID.717 Page 24 of 33



1    public education, “deference does not mean abdication; there are situations where
2
     school officials overstep their bounds and violate the Constitution.” Id. at 988.
3
     With this background, the court evaluated whether LaVine’s actions could result in
4

5    substantial disruption with school activities.   Id. at 989 (citing Tinker v. Des
6
     Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969)).                     The court
7
     acknowledged that “[w]hen the school officials made their decision not to allow
8

9
     James to attend class on Monday morning, they were aware of a substantial

10   number of facts that in isolation would probably not have warranted their response,
11
     but in combination gave them a reasonable basis for their actions.” Id. at 989.
12
     Based on this, the court upheld the initial emergency expulsion as a non-
13

14   disciplinary action despite the school’s overreaction. Id. However, even though

15   the court concluded that the “emergency expelling James did not violate the First
16
     Amendment, the same cannot be said for the school’s placement and maintenance
17
     in James’ file of what the district court characterized as ‘negative documentation.’”
18

19   After it was determined there was no actual safety threat, the school was required

20   to eliminate all the harmful effects of the expulsion and the continued maintenance
21
     of the file violated LaVine’s rights under the First Amendment. Id.
22
           As applied to the case at hand, LaVine, along with decisions across the
23

24   country on the applicability of the First Amendment to campus speech codes,
25
     discussed supra, demonstrate that R.W.’s rights under the First Amendment were

      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 24                                                 P (509) 735-4444
                                                                          F (509) 735-7140
     Case 4:18-cv-05089-RMP     ECF No. 36   filed 06/03/19   PageID.718 Page 25 of 33



1    clearly established at the time he was sanctioned and effectively expelled by CBC.
2
     In this case, it is undisputed that CBC’s actions against R.W. were not based on
3
     student safety concerns, but instead were a punitive sanction for R.W.’s purported
4

5    violation of the student code of conduct.     It is further undisputed that R.W.
6
     engaged in no disruptive activity at the school at any point whatsoever. Indeed,
7
     CBC and Reagan knew that R.W. was not an imminent threat to the school based
8

9
     on the very first communication it received which stated: “[R.W.] is currently at

10   Carondelet getting help and may not be an immediate threat.”
11
           Even though CBC knew R.W. did not pose a threat to the school
12
     immediately and never uncovered any evidence to the contrary despite demanding
13

14   gross invasions of R.W’s privacy as part of the investigation, CBC and Reagan

15   nonetheless upheld its sanctions of R.W. for the “abusive conduct” of seeking help
16
     from his medical provider. Indeed, those same sanctions set forth in Reagan’s
17
     April 20, 2017 letter still remain in place to date. Any “reasonably competent
18

19   public official should [have known] the law governing” their conduct prohibited

20   them from sanctioning R.W. for speaking with his doctor to obtain medical
21
     treatment. See Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982). As a result, the
22
     Court should conclude as a matter of law that qualified immunity is not available
23

24   to Reagan and Thornton.
25



      PLAINTIFF’S MOTION FOR PARTIAL                     1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      SUMMARY JUDGMENT 25                                                P (509) 735-4444
                                                                         F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36     filed 06/03/19   PageID.719 Page 26 of 33



1          C.     The Court Should Grant R.W. Summary Judgment On His
2
                  ADA, RHA And WLAD Claims Because The Undisputed
                  Evidence Shows CBC Discriminated Against R.W. Based
3                 On His Disability.
4
           The Court should grant summary judgment to R.W. establishing liability
5
     because CBC discriminated against R.W. on the basis of his disability. The ADA
6

7    provides that “no qualified individual with a disability shall, by reason of such

8    disability, be excluded from participation in or be denied the benefits of the
9
     services, programs, or activities of a public entity, or be subjected to discrimination
10
     by any such entity.” 42 U.S.C. § 12132. Similarly, under the Rehabilitation Act,
11

12   “[n]o otherwise qualified individual with a disability in the United States… shall,
13   solely by reason of her or his disability, be excluded from the participation in, be
14
     denied the benefits of, or be subjected to discrimination under any program or
15

16
     activity receiving Federal financial…” 29 U.S.C. § 734(a).

17         To prove that a public program or service violated Title II of the ADA, a
18
     plaintiff must show: (1) he is a “qualified individual with a disability”; (2) he was
19
     either excluded from participation in or denied the benefits of a public entity's
20

21
     services, programs, or activities, or was otherwise discriminated against by the

22   public entity; and (3) such exclusion, denial of benefits, or discrimination was by
23
     reason of his disability. Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir.
24
     2001) (citing Weinreich v. Los Angeles County Metropolitan Transp. Auth., 114
25

     F.3d 976, 978 (9th Cir. 1997)). A claim under the Rehabilitation Act requires the
      PLAINTIFF’S MOTION FOR PARTIAL                        1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
      SUMMARY JUDGMENT 26                                                   P (509) 735-4444
                                                                            F (509) 735-7140
         Case 4:18-cv-05089-RMP   ECF No. 36    filed 06/03/19   PageID.720 Page 27 of 33



1    same elements, except the entity must receive federal financial assistance. Zukle v.
2
     Regents of Univ. of California, 166 F.3d 1041, 1045 (9th Cir. 1999). The elements
3
     for a claim of disability discrimination under the Washington Laws Against
4

5    Discrimination are the same, except the plaintiff does not need to prove deliberate
6
     indifference to seek monetary damages. Duval, 260 F.3d at 1135, n. 10. Under the
7
     RHA and ADA, the plaintiff must show the defendants acted with deliberate
8

9
     indifference in treating the plaintiff disparately from others. Id. at 1139.

10            In R.W. v. Bd. of Regents of the Univ. Sys. of Georgia, student Ryan Wilkes2
11
     was enrolled at Georgia State University. 114 F. Supp. 3d 1260, 1267 (N.D. Ga.
12
     2015). Wilkes sought medical testing at the student health center, and disclosed
13

14   that he had been diagnosed with schizophrenia. Id. The nurse contacted the

15   school’s psychologist because Wilkes was “exhibiting unusual behavior in his
16
     ability to communicate.” Id. Wilkes told the psychologist that he had experienced
17
     visual and auditory hallucinations within the last two days, and the psychologist
18

19   believed Wilkes was hallucinating at the meeting itself.           Id.    Wilkes left the

20   meeting after being asked he had experienced “command hallucinations.” Id. The
21
     university then removed Wilkes from student housing and compelled him to
22

23
     2
         This is a pseudonym to avoid confusion with the R.W. who is the Plaintiff in the
24
     case before this Court. The R.W. in Georgia is not the same R.W. as plaintiff in
25
     this case.
         PLAINTIFF’S MOTION FOR PARTIAL                     1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
         SUMMARY JUDGMENT 27                                                P (509) 735-4444
                                                                            F (509) 735-7140
     Case 4:18-cv-05089-RMP      ECF No. 36    filed 06/03/19   PageID.721 Page 28 of 33



1    undertake a risk assessment. Id. at 1268. At the assessment, Wilkes disclosed he
2
     had discontinued taking his medication for schizophrenia six months prior and his
3
     healthcare records disclosed that Wilkes’ family indicated he had “a history of
4

5    aggression, depression, anxiety, anger, language delays, poor social skills, temper
6
     tantrums, and sexual abuse.” Id. at 1268-69. However, Wilkes had not engaged in
7
     disruptive behaviors in class or at student housing, nor had he made any threats to
8

9
     others. Id. at 1268. After review, the university conditioned Wilkes’ continued

10   enrollment on (1) taking medication and attending counseling; (2) the university
11
     having full access to medical records; (3) monthly reports from providers to the
12
     university; (4) mandatory risk screening if in noncompliance; and (5) exclusion
13

14   from student housing. Id. at 1269-70. When the university told Wilkes he could

15   not enter the student housing the next semester, Wilkes brought a lawsuit against
16
     the university alleging claims under the ADA and RHA. Id. at 1270.
17
           The University moved for summary judgment on Wilkes’ claims under the
18

19   ADA and RHA, arguing that Wilkes was not qualified and the actions taken by the

20   university were not based on Wilkes’ disability but because he posed a direct threat
21
     of harm to others at the university. Id. at 1283; 1285.
22
           In determining whether an individual poses a direct threat to the
23
           health or safety of others, a public entity must make an individualized
24         assessment, based on reasonable judgment that relies on current
           medical knowledge or on the best available objective evidence, to
25
           ascertain: the nature, duration, and severity of the risk; the probability
           that the potential injury will actually occur; and whether reasonable
      PLAINTIFF’S MOTION FOR PARTIAL                       1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
      SUMMARY JUDGMENT 28                                                  P (509) 735-4444
                                                                           F (509) 735-7140
     Case 4:18-cv-05089-RMP       ECF No. 36    filed 06/03/19   PageID.722 Page 29 of 33



1          modifications of policies, practices, or procedures or the provision of
2
           auxiliary aids or services will mitigate the risk.

3    Id. at 1284 (quoting 28 C.F.R. § 35.139(b)). “The existence, or nonexistence, of a
4
     significant risk must be determined from the standpoint of the person who [makes
5
     the decision], and the risk assessment must be based on medical or other objective
6

7    evidence.” Id. (quoting Bragdon v. Abbott, 524 U.S. 624, 649 (1998) (emphasis

8    added)). “The belief that a significant risk existed, even if maintained in good
9
     faith, does not relieve a defendant of liability.” Id. Plaintiff established that he had
10
     not engaged in any disruptive behavior and was cooperative with the risk
11

12   assessment. Id. However the medical professionals at the university noticed
13   behaviors that indicated Wilkes was experiencing psychosis and Wilkes’ medical
14
     records indicated that Wilkes had engaged in past acts of aggression, anger and
15

16
     violence. Id. After reviewing the standard, the court concluded that there was a

17   genuine issue of material fact as to whether Wilkes posed a direct threat. Id.
18
           As applied to the case at hand, the matter before this Court and the case in
19
     Wilkes bear some similarity. Where this case departs from Wilkes is that CBC at
20

21
     no point uncovered evidence that R.W. was a threat to anyone. As noted in

22   Bragdon, there must be objective medical evidence that R.W. posed a direct threat
23
     to the safety of others, a good-faith subjective belief is insufficient. 524 U.S. at
24
     649. R.W. did not make any threats or engage in any conduct at CBC posing a risk
25

     to others. By the time CBC learned that R.W. had disclosed violent thoughts to his
      PLAINTIFF’S MOTION FOR PARTIAL                        1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
      SUMMARY JUDGMENT 29                                                   P (509) 735-4444
                                                                            F (509) 735-7140
     Case 4:18-cv-05089-RMP     ECF No. 36    filed 06/03/19   PageID.723 Page 30 of 33



1    doctor, he was in voluntary treatment and had already be evaluated as not posing a
2
     risk of harm to others. Even Reagan belatedly came to the same conclusion (and
3
     nonetheless imposed discipline on R.W.). To defeat this motion for summary
4

5    judgment, CBC would have to produce objective, medical evidence that R.W.
6
     posed a significant risk of harm to others. There is no such evidence.
7
           In this matter, the undisputed evidence shows that each of the elements
8

9
     under the ADA, RHA and WLAD are met. At the time R.W. was trespassed from

10   campus and sanctioned under the Student Code of Conduct, he was a student in
11
     good standing at CBC. There is no dispute that R.W. was a disabled person who
12
     suffered from epilepsy, insomnia, anxiety and depression. Thus, R.W. was a
13

14   qualified person with a disability. Similarly, there is no dispute as to the second

15   element of the claim: R.W. was excluded from participation at CBC by being
16
     sanctioned under the Student Code of Conduct, excluded from classes, and
17
     trespassed from campus.       Finally, CBC directly attributed the sanctionable
18

19   “conduct” by R.W. to his disability and there is no evidence that R.W. posed a

20   direct threat. As a result, the Court should grant the motion for partial summary
21
     judgment establishing liability for intentional discrimination under the ADA and
22
     RHA, as well as liability under the Washington Laws Against Discrimination.
23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                      1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
      SUMMARY JUDGMENT 30                                                 P (509) 735-4444
                                                                          F (509) 735-7140
     Case 4:18-cv-05089-RMP     ECF No. 36      filed 06/03/19   PageID.724 Page 31 of 33



1                                   IV.    CONCLUSION
2
           The actions of the Defendants in this matter demonstrate that discrimination
3
     against the disabled remains a systemic problem in our society. R.W. did what we
4

5    would want any person in his situation to do: disclose concerning thoughts to his
6
     doctor and seek treatment. CBC then sanctioned and disciplined R.W. for this
7
     disclosure, trespassing him from campus and preventing him from taking his
8

9
     classes. CBC showed R.W. and other disabled students that it is not okay to come

10   forward and seek treatment for mental illness. You will be punished. You will be
11
     stigmatized. We will treat you differently. These actions, in addition to being
12
     morally repugnant, violated R.W.’s rights under the First Amendment, the ADA,
13

14   the RHA, and the Washington Laws Against Discrimination. As a result, the Court

15   should grant the motion for partial summary judgment establishing liability under
16
     each of these causes of action and entitling R.W. to prospective injunctive relief
17
     against CBC, Reagan and Thornton in their official capacities, leaving the only
18

19   unresolved issues as a trial on damages.

20

21

22

23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                        1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
      SUMMARY JUDGMENT 31                                                   P (509) 735-4444
                                                                            F (509) 735-7140
     Case 4:18-cv-05089-RMP   ECF No. 36   filed 06/03/19   PageID.725 Page 32 of 33



1         DATED this 3rd day of June, 2019.
2
                                 s/Bret Uhrich
3                                Eric B. Eisinger, WSBA #34293
                                 Bret Uhrich, WSBA #45595
4
                                 Attorneys for Plaintiffs
5                                Walker Heye Meehan & Eisinger, PLLC
                                 1333 Columbia Park Trail, Ste 220
6
                                 Richland, WA 99352
7                                Telephone: (509) 735-4444
                                 Fax: (509) 735-7140
8                                E-mail: eeisinger@walkerheye.com
9
                                         buhrich@walkerheye.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     PLAINTIFF’S MOTION FOR PARTIAL                    1333 Columbia Park Trail, Suite 220
                                                                    Richland, WA 99352
     SUMMARY JUDGMENT 32                                               P (509) 735-4444
                                                                       F (509) 735-7140
     Case 4:18-cv-05089-RMP       ECF No. 36    filed 06/03/19    PageID.726 Page 33 of 33



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on this 3rd day of June 2019, I electronically filed the
3
     foregoing with the Clerk of the Court using the CM/ECF System which will send
4
     notification of such filing to the following:
5

6                             Carl P. Warring: carlw@atg.wa.gov
7

8                                            s/ Bret Uhrich
9                                            Bret Uhrich

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      PLAINTIFF’S MOTION FOR PARTIAL                          1333 Columbia Park Trail, Suite 220
                                                                           Richland, WA 99352
      SUMMARY JUDGMENT 33                                                     P (509) 735-4444
                                                                              F (509) 735-7140
